Detailed Office Action
	The communication dated 10/25/2019 has been entered and fully considered. Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 17 are objected to because of the following informalities: in line 3 of these claims replace “first beam” and “second beam” with “first beam member” and “second beam member”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a panel body” in line 10. Claim 1 in line 8 recites this limitation for the first time. Therefore, it is not clear if the limitation in line 11 is the same panel body or a different one. As such this claim and its dependent claims 2-13 
Claim 2 recites the limitation “a beam” in line 10. Claim 2 is dependent on claim 1. Claim 1 in line 5 recites this limitation for the first time. Therefore, it is not clear if this limitation is the same beam or a different one. For the purpose of examination, the Examiner interprets this limitation as the same.
Claim 5 recites the limitation “a beam” in line 3. Claim 5 is dependent on claim 1. Claim 1 in line 5 recites this limitation for the first time. Therefore, it is not clear if this limitation is the same beam or a different one. As such claim 5 and its dependent claims 6 and 7 are indefinite and rejected. For the purpose of examination, the Examiner interprets this limitation as the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINELLI (US-2011/0120039), hereinafter MINELLI. Note that the italicized test below are the instant claims.
Regarding claims 14, MINELLI discloses A method of manufacturing a hybrid insulating frame {[abstract] note the reinforcing member and polymer base, thus two components and hybrid, [0003] note its use in an insulated panel, thus this frame is also insulating}, the method comprising: 
providing a mold of a frame {[0027]}, ; 
dispensing a foam in a liquid phase in the mold {[0027] note the heated pool of polymer indicating its liquid nature, [0011] note use of urethane foam}; 
placing a beam in the mold {[0044], [0051], [FIGs. 2, 2A] note placement of beam 22 on heated pool of foam 26, note that the mold is not numbered} ; 
curing foam to form an integrated frame, the integrated frame including the beam at least partially surrounded by the foam {[0064] note formation of chemical bonding that indicates curing, also the Examiner submits that instant specification uses the same urethane foam to form polyurethane (see [0034]), thus curing has to occur. [FIG. 1] 20 is partially surrounded by 12/14, note that 10 is the integrated frame}.
Regarding claim 15, MINELLI discloses wherein placing a beam in the mold includes placing the beam in the mold after dispensing the foam in the mold and while the foam is in the liquid phase {[FIGs. 2 and 2A] note the order of placement and since the mold is not closed yet, the curing has not occurred}.
Regarding claim 21, MINELLI discloses wherein dispensing the foam in the liquid phase in the mold includes distributing the foam along a length of the mold before curing the first foam material {[FIG. 2A] note that foam 26 is distributed in the mold (not numbered) all the way from left to right or across the mold}.
Regarding claim 22, MINELLI discloses further comprising shaping the integrated frame after curing the foam {[0065] note trimming is shaping}.
Regarding claims 23 and 24, MINELLI discloses further comprising molding the foam to form a female joint member, the female joint member being at least partially compressible (claim 23), further comprising molding the foam to form a male joint member, the male joint member being at least partially compressible (claim 24) {[FIG. 7A] top illustration is the female and the bottom illustration is the male, note that urethane foam is compressible}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MINELLI in view of BROWN (US-2014/0000203), hereinafter BROWN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 9, 10, 12, and 13 MINELLI discloses A method of manufacturing a hybrid insulating panel {[abstract] note the reinforcing member and polymer base, thus two components and hybrid, [0003] note its use in an insulated panel}, the method comprising: 
providing a mold of a frame {[0027]}, ; 
dispensing a first foam material in a liquid phase in the mold {[0027] note the heated pool of polymer indicating its liquid nature, [0011] note use of urethane foam}; 
placing a beam in the mold {[0044], [0051], [FIGs. 2, 2A] note placement of beam 22 on heated pool of foam 26, note that the mold is not numbered} ; 
curing the first foam material to form an integrated frame, the integrated frame including the beam at least partially surrounded by the first foam material {[0064] note formation of chemical bonding, also the Examiner submits that instant specification uses the same urethane foam to form polyurethane (see [0034]), thus curing has to occur. [FIG. 1] 20 is partially surrounded by 12/14, note that 10 is the integrated frame}; 
MINELLI discloses that that its framing members are used as perimeter frames for metal insulated panels {[0066]}. MINELLI, however, is silent on the forming method of these insulated panels. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine how an insulated panel is formed using these perimeter integrated frames.
In the same field of endeavor that is related to insulated panels, BROWN discloses dispensing a second foam material into a panel cavity to form a panel body, the panel cavity at least partially defined by a side of the integrated frame; and curing the second foam material to form a panel body, wherein the panel body is secured to the integrated frame {[0018] note the siding members 122 and 124 form the panel cavity, note the insulation fill material that is the second foam material, note the frame that is the frame discussed above and made by MINELLI that is part of the structure forming the cavity, [0019] note the use of polyurethane foam, note the formation of the panel indicates that the integrated frame is secured to the two sides of the panel}.
forming the panel cavity by fastening a first metal sheet to a first side of the integrated frame and fastening a second metal sheet to a second side of the integrated frame, the second side opposite the first side of the integrated frame such that the panel cavity is defined by the interior side of the integrated frame, an interior side of the first metal sheet, and an interior side of the second metal sheet, wherein the second foam material adheres to the interior side of the first metal sheet, second metal sheet, and the integrated frame during curing (claim 9) {[0018], [0019], [FIG. 2A] note that frame 116 (MINELLI discloses that this is an integrated frame) is attached by one side to the first metal sheet 122 and on the other side to the second metal sheet 124, note that inside of panel 100 is the foam, thus foam adheres to the inside after curing}.
wherein dispensing the second foam material includes injecting the second foam material into the panel cavity via a hole in the integrated frame (claim 10) {[0019]}.
wherein forming the panel cavity further includes fastening the first metal sheet to a first side of a second integrated frame and fastening the second metal sheet to a second side of the second integrated frame, the second side opposite the first side of the second integrated frame such that the panel cavity is further defined by an interior side of the second integrated frame (claim 12) {[FIG. 2A] 116 and 114 are the two integrated frames, thus first and second integrated frames (note the MINELLI provides for the formation of integrated frames)}.
further comprising fastening the first metal sheet and the second metal sheet to a third integrated frame and a fourth integrated frame, wherein the panel cavity is further defined by an interior surface of the third integrated frame and an interior surface of the fourth integrated frame (claim 13) {[FIG. 2A] note that the panel 100 has 4 perimeter integrated frame thus disclosing the third and the fourth frame}.
[0066]}, however, is silent on how to make this insulated panel. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine an optimum method to form this panel. This prior art is BROWN.
Regarding claim 2, MINELLI discloses wherein placing a beam in the mold includes placing the beam in the mold after dispensing the first foam material in the mold and while the first foam material is in the liquid phase {[FIGs. 2 and 2A] note the order of placement and since the mold is not closed yet, the curing has not occurred}.
Regarding claim 4, as discussed above under claim 1, MINELLI discloses placing the beam. MINELLI however, is silent on this beam comprising of two parts as recited “further comprising joining a first beam member with a second beam member and wherein placing the beam in the mold includes placing the joined first beam and second beam inside the mold”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated the beam of MINELLI into two smaller beam members, since it has been held that constructing formerly integrated structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to have divided this beam into two separate beams for those instance where the beam is too long and one would have encountered 
Regarding claim 8, MINELLI discloses wherein dispensing the first foam material in the liquid phase in the mold includes distributing the first foam material along a length of the mold before curing the first foam material {[FIG. 2A] note that foam 26 is distributed in the mold (not numbered) all the way from left to right or across the mold}.
Claims 3 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over MINELLI and BROWN as applied to claim 1 above and MINELLI as applied to claim 14 above, and further in view of KUROKI (US-2017/0136667), hereinafter KUROKI.
Regarding claim 3, combination of MINELLI and BROWN discloses all the limitation of claim 1. MINELLI also discloses all the limitations of claim 14. This combination or MINELLI is, however, silent on applying a release agent to the interior of the mold before molding.
In the same field of endeavor that is related to foam resin molding, KUROKI discloses further comprising coating an interior side of the mold with a release agent before dispensing the first foam material in the mold {[0015] note that clip installation jig is the part of the mold, thus considered to be an inside surface of the mold [0027]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the mold releasing agent of KUROKI in the molding method of MINELLI and Brown. As disclosed by KUROKI, the advantage of applying this releasing agent is the smooth separation after molding {[0015].
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over MINELLI and BROWN as applied to claim 1 above, and further in view of SHINOHARA (US-2017/0101040), hereinafter SHINOHARA.
Regarding claim 11, combination of MINELLI and BROWN discloses all the limitations of claims 1 and 9. Note that as disclosed above under claim 10 analysis, the combination discloses an injection hole. This combination is, however, silent on including a vent hole in the integrated frame. 
In the same field of endeavor that is related to polyurethane foam molded article, SHINOHARA discloses further comprising forming a vent hole in the integrated frame before dispensing the second foam material into the panel cavity {[0035]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the vent hole of SHINOHARA in the integrated frame of MINELLI and BROWN in addition to their disclosed injection hole.
The advantage of this vent hole as disclosed by SHINOHARA is to permit venting of the air in the molding die (or the cavity of combination of MINELLI/BROWN) {[0035]}. The Examiner also notes that since, the combination above discloses creating a hole for injection of the foam, it is well within the skill of an artisan to drill an additional hole to let the air that exists in the cavity to be vented.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over MINELLI.
Regarding claim 17, as discussed above under claim 14, MINELLI discloses placing the beam. MINELLI however, is silent on this beam comprising of two parts as recited “further comprising joining a first beam member with a second beam member and wherein placing the beam in the mold includes placing the joined first beam and second beam inside the mold”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have separated the beam of MINELLI into two smaller beam members, since it has been held that constructing formerly integrated structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to have divided this beam into two separate beams for those instance where the beam is too long and placing one would have encountered issues regarding its placement. Handling and placing two smaller beams provide an artisan with more control over placement and easier handling.
Allowable Subject Matter
Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748